EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gunjan Agarwal on 02/07/2022. Amendments were made to better define over the art.

The application has been amended as follows: 

Claim 1.        	A sensor system for measuring one or more analytes in a subject, the sensor system comprising:
an implantable sensor device configured for implantation into a bone marrow region of the subject, the implantable sensor device comprising:
a housing having an interior;
a housing control unit positioned within the housing, the control unit comprising a transmitter and a receiver;
an energy source positioned within the housing for providing energy to the housing control unit, the energy source comprising a self-generating system that is configured to use at least one of the following processes for generation of energy: motion flow, vascular flow, body heat, or chemical reaction;
one or more sensing units included within the housing, the sensing units in communication with the housing control unit;
a porous membrane covering at least a part of the housing, the porous membrane being configured to allow analytes from outside the housing to enter the interior of the housing and contact the one or more sensing units, 
wherein the sensor system is configured for collection and analysis of analyte data corresponding to the bone marrow region of the subject upon implantation.

Claim 12 was cancelled.


The following is an examiner’s statement of reasons for allowance: Hyun (USPN 9,974,483) teaches a bone implantable device for blood/ glucose measurement (sensing unit 300 with biosensors 320, Fig. 1) comprises a housing (Fig. 1), a transmission unit for transmitting a measurement signal (element 500, Fig. 1), at least a sensing unit (biosensors 320, Fig. 1), signal processing components (element 330, Fig. 1), a power source (Col 5 lines 21-24); and a filter covering at least a portion of the housing allowing glucose molecules to pass and reach the biosensor (filter 400, Fig. 1). However, the prior art of record does not teach or suggest “an implantable sensor device configured for implantation into a bone marrow region of the subject, the implantable sensor device comprising: a receiver and an energy source positioned within the housing for providing energy to the housing control unit, wherein the energy source comprises a self-generating system that is configured to use at least one of the following processes for generation of energy: motion flow, vascular flow, body heat, or chemical reaction”, in combination with the other claimed elements/ steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791